


Exhibit 10.19

 

BORROWING BASE INCREASE AGREEMENT

 

This BORROWING BASE INCREASE AGREEMENT (this “Agreement”) dated as of
December 18, 2013 (the “Effective Date”), is among Jones Energy Holdings, LLC, a
Delaware limited liability company (the “Borrower”), the undersigned
subsidiaries of the Borrower as guarantors (the “Guarantors”), the Lenders (as
defined below) and Wells Fargo Bank, N.A. (“Wells Fargo”), in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

RECITALS

 

A.                                    The Borrower is party to that certain
Credit Agreement dated as of December 31, 2009 among the Borrower, the financial
institutions party thereto from time to time as lenders (the “Lenders”) and the
Administrative Agent, as heretofore amended (as so amended, the “Credit
Agreement”).

 

B.                                    The parties hereto wish to increase the
Borrowing Base (as defined in the Credit Agreement) as set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.                                          Defined Terms.  As used in
this Agreement, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.  Unless
otherwise specifically defined herein, each term defined in the Credit Agreement
and used herein without definition shall have the meaning assigned to such term
in the Credit Agreement.

 

Section 2.                                          Other Definitional
Provisions.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term “including” means
“including, without limitation,”.  Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

 

Section 3.                                          Increase in the Borrowing
Base.  Subject to the terms of this Agreement, as of the Effective Date, the
Borrowing Base shall be increased from $500,000,000 to $575,000,000 and such
Borrowing Base shall remain in effect at that level until the effective date of
the next Borrowing Base redetermination made in accordance with the terms of the
Credit Agreement.  The parties hereto acknowledge and agree that the Borrowing
Base redetermination set forth in this Section 3 shall be deemed to be the
Scheduled Redetermination scheduled for August 1, 2013 as provided in
Section 2.07 of the Credit Agreement.  Each Lender’s Applicable

 

--------------------------------------------------------------------------------


 

Percentage of the resulting Borrowing Base, after giving effect to the increase
in the Borrowing Base set forth in this Section 3, is set forth in Annex A
attached hereto.

 

Section 4.                                          Credit Parties
Representations and Warranties.  Each Credit Party represents and warrants that:
(a) after giving effect to this Agreement, the representations and warranties of
the Borrower and the Guarantors contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any such representation or
warranty that already is qualified or modified by materiality in the text
thereof) on and as of the Effective Date as if made on as and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty that already is
qualified or modified by materiality in the text thereof) as of such earlier
date; (b) after giving effect to this Agreement, no Event of Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the limited liability company power and authority of such
Credit Party and have been duly authorized by appropriate limited liability
company action and proceedings; (d) this Agreement constitutes the legal, valid,
and binding obligation of such Credit Party enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and
(f) the Liens under the Security Instruments are valid and subsisting and secure
the Indebtedness (as such Indebtedness may be increased as a result of the
transactions contemplated hereby).

 

Section 5.                                          Conditions to
Effectiveness.  This Agreement shall become effective on the Effective Date and
enforceable against the parties hereto upon the occurrence of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have
received:

 

(i)                                     multiple original counterparts, as
requested by the Administrative Agent, of this Agreement duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Administrative Agent, and the Lenders;

 

(ii)                                  a certificate, dated as of the Effective
Date, duly executed and delivered by the Borrower’s and each Guarantor’s
authorized officer as to (A) no change in the officers’ incumbency delivered in
connection with the closing of Waiver, Agreement and Amendment No. 7 to Credit
Agreement and Amendment to Guarantee and Collateral Agreement dated as of
June 12, 2013 (“Amendment No. 7”), among the Credit Parties, the Administrative
Agent and certain of the Lenders, which amended the Credit Agreement, (B) no
change in authorizing resolutions delivered in connection with the closing of
Amendment No. 7, and (C) no change in organizational documents delivered in
connection with the closing of Amendment No. 7 or, if any such changes have
occurred, attaching new incumbency certificates, authorizing resolutions and/or
organizational documents, as they case may be; and

 

2

--------------------------------------------------------------------------------


 

(iii)                               executed and notarized new mortgages or
deeds of trust or supplements to existing mortgages or deeds of trust covering
additional Oil and Gas Properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent, to the extent
necessary to cause the Administrative Agent to have a first priority, perfected
Lien (subject only to Liens permitted under Section 9.03 of the Credit
Agreement) on at least 80% of the Engineered Value of the Oil and Gas Properties
evaluated in the Reserve Reports most recently delivered to the Administrative
Agent.

 

(b)                                 The representations and warranties in this
Agreement shall be true and correct in all material respects.

 

(c)                                  The Borrower shall have paid the fee
required under Section 6(e) below.

 

Section 6.                                          Acknowledgments and
Agreements.

 

(a)                                 The Borrower acknowledges that on the date
hereof all outstanding Indebtedness is payable in accordance with its terms and
the Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.

 

(b)                                 The Administrative Agent, the Issuing Bank,
and the Lenders hereby expressly reserve all of their rights, remedies, and
claims under the Loan Documents.  This Agreement shall not constitute a waiver
or relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of the Administrative Agent,
the Issuing Bank, or any Lender with respect to the Loan Documents, or (iv) the
rights of the Administrative Agent, the Issuing Bank, or any Lender to collect
the full amounts owing to them under the Loan Documents.

 

(c)                                  The Borrower, each Guarantor, the
Administrative Agent, the Issuing Bank and each Lender do hereby adopt, ratify,
and confirm the Credit Agreement and acknowledge and agree that the Credit
Agreement is and remains in full force and effect, and the Borrower and each
Guarantor acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, the Guarantee and Collateral Agreement,
and the other Loan Documents are not impaired in any respect by this Agreement.

 

(d)                                 This Agreement is a Loan Document for the
purposes of the provisions of the other Loan Documents.

 

(e)                                  The Borrower hereby agrees to pay a
Borrowing Base increase fee for the ratable account of the Lenders equal to
0.40% of the increase in the Borrowing Base effected under Section 3 above. 
Such increase fee is (i) due and payable on the Effective Date, (ii) deemed
fully earned upon becoming due and payable, (iii) not refundable upon payment
thereof, and (iv) in addition to, and not in lieu of, any other fees as the
Borrower may have agreed to pay under the Loan Documents.

 

Section 7.                                          Reaffirmation of the
Guaranty.  Each Guarantor hereby ratifies, confirms, acknowledges and agrees
that its obligations under the Guarantee and Collateral Agreement are in full
force and effect and that such Guarantor continues to unconditionally and

 

3

--------------------------------------------------------------------------------


 

irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Obligations (as
defined in the Guarantee and Collateral Agreement), as such Obligations may have
been amended by this Agreement, and its execution and delivery of this Agreement
does not indicate or establish an approval or consent requirement by such
Guarantor under the Guarantee and Collateral Agreement in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

 

Section 8.                                          Counterparts.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original and all of which, taken together, constitute a single instrument.  This
Agreement may be executed by facsimile or PDF electronic mail signature, and all
such signatures shall be effective as originals.

 

Section 9.                                          Successors and Assigns. 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted pursuant to the
Credit Agreement.

 

Section 10.                                   Invalidity.  In the event that any
one or more of the provisions contained in this Agreement shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement.

 

Section 11.                                   Governing Law.  This Agreement
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 12.                                   Entire Agreement. THIS AGREEMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Michael McConnell

 

 

Michael McConnell

 

 

President

 

 

 

GUARANTORS:

JONES ENERGY, LLC

 

NOSLEY ASSETS, LLC

 

 

 

 

 

 

 

Each by:

/s/ Michael McConnell

 

 

Michael McConnell

 

 

President

 

Signature Page to

Borrowing Base Increase Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT/

 

LENDER:

 

 

WELLS FARGO BANK, N.A.,

 

as the Administrative Agent, a Lender and an Assignor

 

 

 

 

 

By:

/s/ Paul Squires

 

 

Paul Squires

 

 

Managing Director

 

Signature Page to

Borrowing Base Increase Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Nancy Mak

 

Name:

Nancy Mak

 

Title:

Senior Vice President

 

Signature Page to

Borrowing Base Increase Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Haylee Dallas

 

Name:

Haylee Dallas

 

Title:

Vice President

 

Signature Page to

Borrowing Base Increase Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK

 

 

 

 

 

By:

/s/ Michael D. Willis

 

Name:

Michael D. Willis

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Dennis E. Petito

 

Name:

Dennis E. Petito

 

Title:

Managing Director

 

Signature Page to

Borrowing Base Increase Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Ryan Aman

 

Name:

Ryan Aman

 

Title:

Authorized Officer

 

Signature Page to

Borrowing Base Increase Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

 

 

By:

/s/ Debbi L. Brito

 

Name:

Debbi L. Brito

 

Title:

Authorized Signatory

 

Signature Page to

Borrowing Base Increase Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

COMERICA BANK

 

 

 

 

 

By:

/s/ William Robinson

 

Name:

William Robinson

 

Title:

Vice President

 

Signature Page to

Borrowing Base Increase Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

LENDER:

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Shannon Juhan

 

Name:

Shannon Juhan

 

Title:

Vice President

 

Signature Page to

Borrowing Base Increase Agreement

(Jones Energy Holdings, LLC)

 

--------------------------------------------------------------------------------


 

ANNEX A

BORROWING BASE AS OF DECEMBER 18, 2013*

 

Name of Lender

 

Applicable 
Percentage

 

Applicable Percentage of the 
Borrowing Base

 

Wells Fargo Bank, N.A.

 

19.38776

%

$

111,479,591.84

 

Union Bank, N.A.

 

13.26531

%

$

76,275,510.20

 

Credit Agricole Corporate and Investment Bank

 

13.26531

%

$

76,275,510.20

 

Capital One, National Association

 

13.26531

%

$

76,275,510.20

 

JPMorgan Chase Bank, N.A.

 

13.26531

%

$

76,275,510.20

 

Toronto Dominion (New York) LLC

 

9.18367

%

$

52,806,122.45

 

Comerica Bank

 

9.18367

%

$

52,806,122.45

 

SunTrust Bank

 

9.18367

%

$

52,806,122.45

 

TOTAL

 

100.000000000

%

$

575,000,000.00

 

 

--------------------------------------------------------------------------------

*Borrowing Base is subject to redetermination pursuant to the terms of the
Credit Agreement, as amended.

 

Annex A

 

--------------------------------------------------------------------------------
